SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of April, 2011 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A GAFISA S.A. CNPJ/MF n ° 01.545.826/0001-07 NIRE 35.300.147.952 A Publicly Listed Company MATERIAL INFORMATION RELEASE In compliance with the provisions of CVM Instruction nº 358/2002, GAFISA S.A. (“ Company ”) informs its shareholders and the market in general that, in accordance with CVM Instruction nº 384/2003 and BOVESPA Resolution nº293/2003, it is amending the contract entered into with ITAUVEST DTVM S.A. , based in the city of São Paulo, at Praça Alfredo Egydio de Souza Aranha, nº 100, Torre Conceição, 7 th floor, and registered with the CNPJ/MF under nº92.880.749/0001-99 (“ Market Maker ”), to perform the function of market making agent, which began on October 25, 2010, for an initial period of 6 (six) months, herein renewed for an equal period. The reason for maintenance of this hiring is to keep the increase of the liquidity of the common shares issued by the company (“ GFSA3 ”), which are listed with the BM&FBovespa (São Paulo Stock Exchange) Novo Mercado (“ New Market ”), and the contract may be terminated by either of the parties, with 30 (thirty) days’ prior written notice. The company further informs that its capital stock, on this date, comprises 431,983,717 common shares, all available for trading on the New Market, and that no agreement has been made or contract signed with the market maker regarding the voting rights or the sale of securities issued by the company, with exception to this one that it is being amended. São Paulo, April 1 st , 2011 Alceu Duilio Calciolari Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:April 1, 2011 Gafisa S.A. By: /s/ Alceu Duílio Calciolari Name: Alceu Duílio Calciolari Title:Chief Financial Officer and Investor Relations Officer
